DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2010/0231286 (“Kuusilinna”) in view of U.S. Patent Pub. 2006/0219564 (“Feng”).
Claim 1
Kuusilina discloses a three-dimensional integrated circuit, comprising: a first layer including at least one sensing element configured to output at least one temperature-dependent voltage (paragraph [0045], die 24); and a second layer disposed vertically with respect to the first layer  (paragraph [0045], die 26), the second layer comprising: a compare circuit configured to generate a first difference voltage and a second difference voltage in response to comparing the 
	Kuusilina discloses using interconnects between layers (paragraph [0044]) but does not appear to explicitly disclose the layers coupled to the first layer by at least one via.
	Feng discloses using interconnects including through vias to connect between layers (paragraph [0028]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated through vias, as disclosed by Feng, into the device of Kuusilina, for the purpose of providing electrical connection between layers (Feng, paragraph [0028]).
  
Claim 2
Kuusilina in view of Feng discloses the circuit of claim 1, further comprising a plurality of layers disposed vertically with respect to the first layer, each of the plurality of layers includes at least one respective sensing element configured to output at least one temperature-dependent voltage (Kuusilina, Figs 2-3, paragraph [0045-0046]).  

Claim 3
Kuusilina in view of Feng discloses the circuit of claim 1, wherein the at least one sensing element comprises: 12 DM2\13533574.1CONTINUATION PATENT APPLICATIONP20130640US03/N1085-02587 a first switch coupled to a first node disposed between a power supply node and a first resistor, the first switch configured to couple the first node to a first input of compare circuit to generate the first difference voltage; and a second switch coupled to a second node disposed between the first resistor and a second resistor, the second switch configured to couple the second node to a second input of the compare circuit to generate the second difference voltage, wherein the first and second resistors each have a resistance that is based on a temperature of the first and second resistors, respectively (Kuusilina, paragraph [0027, 0045], switches connected to the sensors including temperature dependent resistors).

Claim 4
Kuusilina in view of Feng discloses the circuit of claim 1, wherein the control circuit includes a latch configured to receive a pair of difference voltages from the compare circuit and to output the at least one control signal in response (Kuusilinna, paragraph [0072]). 

Claim 7
Kuusilina in view of Feng discloses the circuit of claim 1, wherein the first and second layers each include a respective substrate and interconnect, and wherein the at least one sensing element is disposed within the respective substrate or interconnect of the first layer (Kuusilina, paragraph [0044], interconnects between layers).  

Claim 8
Kuusilina discloses a three-dimensional integrated circuit, comprising: a first layer including a first sensing element configured to output a first temperature-dependent voltage (paragraph [0045], die 28); a second layer including a second sensing element configured to output a second temperature- dependent voltage (paragraph [0045], die 24); and a third layer disposed vertically with respect to the first and second layers and coupled to the first and second layers (paragraph [0045], die 26), the third layer including: a compare circuit configured to generate a first difference voltage in response to comparing the first temperature-dependent voltage to a feedback voltage and generate a second difference voltage in response to comparing the second temperature-dependent voltage to the feedback voltage, wherein the compare circuit comprises a first comparator have a first input configured to receive the first temperature-dependent voltage and a second input configured to receive the feedback voltage and a second comparator having a third input configured to receive the second temperature-dependent voltage and a fourth input configured to receive the feedback voltage (paragraph [0045-0048], second die includes a comparator for voltage signals).  
	Kuusilina discloses using interconnects between layers (paragraph [0044]) but does not appear to explicitly disclose the layers coupled by at least two through-substrate-vias (TSVs).
	Feng discloses using interconnects including through vias to connect between layers (paragraph [0028]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated through vias, as disclosed by Feng, into the device of Kuusilina, for the purpose of providing electrical connection between layers (Feng, paragraph [0028]).

Claim 9
Kuusilina in view of Feng discloses the circuit of claim 8, wherein the first and second sensing elements each comprises at least one resistor having a resistance that is based on a temperature of the at least one resistor (Kuusilina, paragraph [0045], temperature dependent resistors).

Claim 10
Kuusilina in view of Feng discloses the circuit of claim 8, further comprising: a control circuit configured to generate first and second control signals in response to the first and second difference voltages, respectively, wherein the control circuit includes a latch configured to receive a pair of difference voltages from the compare circuit and to output the two control signals in response (Kuusilina, paragraph [0045, 0072]).  

Claims 5-6 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2010/0231286 (“Kuusilinna”) in view of U.S. Patent Pub. 2006/0219564 (“Feng”), further in view of U.S. Patent No. 5,831,570 (“Ammar”).
Claim 5
Kuusilina in view of Feng discloses the circuit of claim 4.
Kuusilina in view of Feng does not appear to explicitly disclose further comprising: a switching circuit configured to selectively charge and discharge a capacitor using a first voltage supply and a second voltage supply, respectively, in response to the at least one control signal so as to generate an output signal that is based on a parameter sensed by the sensing element, wherein the switching circuit comprises: a first transistor having a source coupled to the first power supply, a drain coupled to a feedback node, and a gate 
Ammar discloses a switching circuit including a capacitor to provide feedback and having been modulated for pulse width (col. 23, lns 23-45).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the switching circuit including a capacitor and modulated for pulse width, as disclosed by Ammar, into the device of Kuusilinna in view of Feng, such that the switching circuit is configured to couple a capacitor coupled to a feedback node to one of a first voltage supply and a second voltage supply in response to the at least one control signal to generate an output signal having a pulse width that is based on a temperature sensed by the sensing circuitry, for the purpose of supporting graceful degradation of device components (Ammar, col. 23, lns 26-27).

Claim 6
Kuusilina in view of Feng, further in view of Ammar, discloses the circuit of claim 5, wherein the capacitor is a temperature insensitive capacitor (Ammar, col. 23, lns 43-45, component including the capacitor has low temperature sensitivity).

Claim 11
Kuusilina in view of Feng discloses the circuit of claim 10.
Kuusilina in view of Feng does not appear to explicitly disclose further comprising: a switching circuit configured to selectively charge and discharge a capacitor using a first voltage supply and a second voltage supply, respectively, in response to the two control signals so as to generate an output signal that is based on temperatures sensed by the first and second sensing elements.  
Ammar discloses a switching circuit including a capacitor to provide feedback and having been modulated for pulse width (col. 23, lns 23-45).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the switching circuit including a capacitor as disclosed by Ammar, into the device of Kuusilinna, such that a switching circuit configured to selectively charge and discharge a capacitor using a first voltage supply and a second voltage supply, respectively, in response to the two control signals so as to generate an output signal that is based on temperatures sensed by the first and second sensing elements, for the purpose of supporting graceful degradation of device components (Ammar, col. 23, lns 26-27).

Claim 12
Kuusilina in view of Feng, further in view of Ammar, discloses the circuit of claim 11, wherein the switching circuit comprises: a first transistor having a first source coupled to the first voltage supply, a first drain coupled to a feedback node, and a first gate configured to receive one of the two control signals output from the control circuit; and a second transistor having a second source coupled to the second voltage supply, a second drain coupled to the feedback node, and a second gate configured to receive the other of the two control signals output from the control circuit (Kuusilina, paragraph [0045, 0073]).  

Claim 13
Kuusilina in view of Feng, further in view of Ammar, discloses the circuit of claim 11, wherein the capacitor is a temperature insensitive capacitor (Ammar, col. 23, lns 43-45, component including the capacitor has low temperature sensitivity).  

Claims 14, 15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2010/0231286 (“Kuusilinna”) in view of U.S. Patent No. 4,947,063 (“O’Shaugnessy”).
Claim 14
Kuusilina discloses a method, comprising: sensing temperatures of first and second sensing elements and outputting first and second temperature-dependent voltages in response; outputting first and second difference voltages based on comparing the first and second temperature-dependent voltages to a feedback voltage, respectively; outputting first and second control signals in response to the first and second difference voltages, respectively; and outputting a signal indicative of the temperature of the first and second sensing elements (Kuusilina, paragraph [0045], output voltage used in comparator).  
O’Shaugnessy discloses a semiconductor sensor including a capacitor which is selectively charged and discharged (paragraphs [0034-0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated selectively charging and discharging a capacitor in response to the first and second control signals, respectively, as disclosed by O’Shaugnessy, into the method of Kuusilina, for the purpose of reducing the impact of noise to the signal (O’Shaugnessy, col. 13, lns 1-39).

Claim 15
Kuusilina in view of O’Shaugnessy, discloses the method of claim 14, wherein comparing the first and second temperature-dependent voltages to the feedback voltage comprises: coupling a first node between a power supply and a first resistor to a first input of a first comparator, a second input of the first comparator being configured to receive the feedback signal; and coupling a second node between the first resistor and a second resistor to a third input of a second comparator, a fourth input of the second comparator being configured to receive the feedback signal (Kuusilina, paragraph [0045]).  

Claim 17
Kuusilina discloses the method of claim 14.
Kuusilina does not appear to explicitly disclose selectively charging and discharging the capacitor includes coupling the capacitor to one of a first voltage source and a second voltage source.  
O’Shaugnessy discloses a semiconductor sensor including a capacitor which is selectively charged and discharged (paragraphs [0034-0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated selectively charging and discharging the capacitor includes coupling the capacitor to one of a first voltage source and a second voltage source, as disclosed by O’Shaugnessy, into the method of Kuusilina, for the purpose of reducing the impact of noise to the signal (O’Shaugnessy, col. 13, lns 1-39).

Claim 18
Kuusilina discloses the method of claim 14.
Kuusilina does not appear to explicitly disclose wherein the selectively charging and discharging the capacitor comprises using a first voltage supply and a second voltage supply, respectively, in response to the first and second control signals, respectively, so as to generate an output signal that is based on temperatures sensed by the first and second sensing elements.  
O’Shaugnessy discloses a semiconductor sensor including a capacitor which is selectively charged and discharged (paragraphs [0034-0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated selectively charging and discharging the capacitor includes coupling the capacitor to one of a first voltage source and a second voltage source, as disclosed by O’Shaugnessy, into the method of Kuusilina, for the purpose of reducing the impact of noise to the signal (O’Shaugnessy, col. 13, lns 1-39).

Claim 19
Kuusilina discloses the method of claim 18.
Kuusilina does not appear to explicitly disclose the selectively charging and discharging the capacitor further comprises: receiving the first control signal at a first gate of a first transistor having a first source coupled to the first voltage supply and a first drain coupled to a feedback node; and receiving the second control signal at a second gate of a second transistor having a second source coupled to the second voltage supply and a second drain coupled to the feedback node.  
O’Shaugnessy discloses a semiconductor sensor including a capacitor which is selectively charged and discharged (paragraphs [0034-0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated selectively charging and discharging the capacitor further comprises: receiving the first control signal at a first gate of a first transistor having a first source coupled to the first voltage supply and a first drain coupled to a feedback node; and receiving the second control signal at a second gate of a second transistor having a second source coupled to the second voltage supply and a second drain coupled to the feedback node, as disclosed by O’Shaugnessy, into the method of Kuusilina, for the purpose of reducing the impact of noise to the signal (O’Shaugnessy, col. 13, lns 1-39).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2010/0231286 (“Kuusilinna”) in view of U.S. Patent No. 4,947,063 (“O’Shaugnessy”), further in view of U.S. Patent Pub. 2006/0219564 (“Feng”).
Claim 16
Kuusilina discloses the method of claim 14, wherein the first and second sensing elements are disposed on a first layer of a three-dimensional integrated circuit and is coupled to other circuitry disposed on a second layer of a three-dimensional integrated circuit by a via (Kuusilina, Figs. 2 and 3).  
	Kuusilina discloses using interconnects between layers (paragraph [0044]) but does not appear to explicitly disclose the layers coupled by a via.
	Feng discloses using interconnects including through vias to connect between layers (paragraph [0028]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated through vias, as disclosed by Feng, into the method of Kuusilina, for the purpose of providing electrical connection between layers (Feng, paragraph [0028]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2010/0231286 (“Kuusilinna”) in view of U.S. Patent No. 4,947,063 (“O’Shaugnessy”), further in view of U.S. Patent No. 5,831,570 (“Ammar”).
Claim 20
Kuusilina in view of O’Shaugnessy discloses the method of claim 19.
Kuusilina in view of O’Shaugnessy does not appear to explicitly disclose wherein the capacitor is a temperature insensitive capacitor.
Ammar discloses wherein the capacitor is a temperature insensitive capacitor (Ammar, col. 23, lns 43-45, component including the capacitor has low temperature sensitivity).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a temperature insensitive capacitor, as disclosed by Ammar, into the device of Kuusilina in view of O’Shaugnessy, for the purpose of protecting against a short circuit (Ammar, col. 23, lns 43-45).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911.  The examiner can normally be reached on M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/ERICA S LIN/Primary Examiner, Art Unit 2853